52 F.3d 316
Richard Roe, by Jane Roe, Parentv.Scranton-Lackawanna Human Development Agency, Sam Ceccacci,Assistant Director, Scranton-Lackawanna Human DevelopmentAgency, Fred Lettieri, Director, Scranton-Lackawanna HumanDevelopment Agency, Elaine Yanulavich, Thomas M., John M.,by Their Parents Jack M. and Joan M. v. Scranton-LackawannaHuman Development Agency, Sam Ceccacci, Assistant Director,Fred Lettieri, Elaine Yanulavich
NO. 94-7518
United States Court of Appeals,Third Circuit.
Mar 15, 1995

Appeal From:  M.D.Pa., No. 92-753,
Conaboy, J.


1
AFFIRMED.